PER CURIAM.
Affirmed. See United States v. Halper, 490 U.S. 435,109 S.Ct. 1892,104 L.Ed.2d 487 (1989). However, this decision does not preclude our future consideration of other factual circumstances, notwithstanding State v. Moretti, 681 So.2d 754 (Fla. 2d DCA 1996), whether under the seven factors recited in United States v. One Assortment of 89 Firearms, 465 U.S. 354, 104 S.Ct. 1099, 79 L.Ed.2d 361 (1984), a forfeiture pursuant to section 932.703, Florida Statutes (1995), could constitute double jeopardy. United States v. Ursery, — U.S. -, 116 S.Ct. 2135, 135 L.Ed.2d 549 (1996), was decided under the federal statute and did not discuss the above factors.
GLICKSTEIN and STEVENSON, JJ., and BROWN, LUCY C., Associate Judge, concur.